

Exhibit 10.1
 
EXECUTION COPY
 


ASSET PURCHASE AGREEMENT
 
by and between
 
VALLEY DRUG COMPANY
 
and
 
ROCHESTER DRUG COOPERATIVE, INC.
 
dated as of
 
December 22, 2005
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



      Page(s)            
2. Purchase and Sale.
   

4
           
2.1. Purchase and Sale of Assets.
   
4
 
2.2. Excluded Assets.
   
4
 
2.3. Method of Conveyance.
   
5
 
2.4 Assumed Obligations.
   
5
 
2.5. Excluded Obligations.
   
5
 
2.6. Lease Amendment; Sublease.
   
6
           
3. Purchase Price.
   

6
           
3.1 Purchase Price.
   
6
 
3.2. Payment of Purchase Price.
   
6
           
4. Allocation of Purchase Price.
   

6
           
5. Representations and Warranties of Seller.
   

6
           
5.1. Corporate Organization.
   
7
 
5.2. Authorization.
   
7
 
5.3. No Violation.
   
7
 
5.4. Brokers and Finders.
   
7
 
5.5. Condition of Tangible Assets.
   
8
 
5.6. [Intentionally Omitted].
   
8
 
5.7. Absence of Specified Changes.
   
8
 
5.8. Title to Assets; Encumbrances.
   
8
 
5.9. Personal Property Leases.
   
8
 
5.10. Contracts and Commitments.
   
8
 
5.11. Litigation, Judgments and Decrees.
   
9
 
5.12. Consents and Approvals of Governmental Authorities and Others.
   
9
 
5.13 Compliance With Law; Necessary Authorizations.
   
9
           
6. Representations and Warranties of Buyer.
   

10
           
6.1. Organization.
   
10
 
6.2. Authorization.
   
10
 
6.3. No Violation.
   
10
 
6.4. Brokers and Finders.
   
11
 
6.5. Consents and Approvals of Governmental Authorities and Others.
   
11
 

 
 
-i-

--------------------------------------------------------------------------------


 
7. Covenants Prior to Closing.
   

11
           
7.1 Seller’s Covenants.
   
11
 
7.2. Buyer’s Covenants.
   
12
 
7.3. Risk of Loss.
   
13
           
8. Conditions to Closing.
   

14
           
8.1. Conditions to Seller’s Obligations to Close.
   
14
 
8.2. Conditions to Buyer’s Obligation to Close.
   
14
           
9. Closing.
   

15
           
9.1. Closing and Closing Date.
   
15
 
9.2. Seller’s Closing Documents.
   
15
 
9.3. Buyer’s Closing Documents.
   
15
           
10. Post-Closing Covenants.
   

16
           
10.1. Consummation of Transactions: Further Assurances.
   
16
 
10.2. Payments Due to Other Party.
   
16
 
10.3. Post-Closing Access.
   
16
 
10.4. Post-Closing Employment.
   
17
 
10.5 Buyer Post-Closing Covenants
   
17
 
10.6. Assignment and Assumption of Real Property Lease.
   
18
           
11. Survival of Representations and Warranties; Indemnification.
   

18
           
11.1. Survival of Representations and Warranties.
   
18
 
11.2. Indemnification by Buyer.
   
18
 
11.3. Buyer’s Maximum Liability.
   
19
 
11.4. Indemnification by Seller.
   
19
 
11.5. Seller’s Maximum Liability.
   
19
 
11.6. Indemnification Procedure.
   
19
 
11.7. Remedies Exclusive.
   
20
 
11.8. Successors.
   
20
 

 
 
-ii-

--------------------------------------------------------------------------------


 
12. Miscellaneous Provisions.
   

20
           
12.1. Public Announcements.
   
20
 
12.2. Dispute Resolution.
   
21
 
12.3. Construction.
   
21
 
12.4. Amendment.
   
21
 
12.5. Waiver of Compliance.
   
22
 
12.6. Expenses.
   
22
 
12.7. Notices.
   
22
 
12.8. Binding Effect; Assignment.
   
23
 
12.9. Governing Law.
   
23
 
12.10. Counterparts.
   
23
 
12.11. Headings.
   
23
 
12.12. Entire Agreement.
   
23
 
12.13. Third Parties.
   
24
 
12.14. Severability.
   
24
 
12.15. Termination.
   
24
 

 
 
-iii-

--------------------------------------------------------------------------------





Exhibit A:
Form of Lease Amendment

Exhibit B:
Form of Sublease

Exhibit C:
Allocation of Purchase Price

Exhibit D:
Form of General Assignment and Bill of Sale

Exhibit E:
Form of Assumption Agreement

Exhibit F:
Form of Assignment and Assumption of Lease

 
-iv-

--------------------------------------------------------------------------------



 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (as it may be amended from time to time, this
“Agreement”) is made as of December 22, 2005, by and between VALLEY DRUG COMPANY
d/b/a Valley Drug North, a Ohio corporation having its principal place of
business in New Castle, Pennsylvania (“Seller”), and ROCHESTER DRUG COOPERATIVE,
INC., a New York corporation having its principal place of business in
Rochester, New York (“Buyer”).
 
WHEREAS, among other things, Seller is engaged in, from its facility at 209
Green Ridge Road, New Castle, Pennsylvania (the “Facility”), the wholesale
pharmaceutical products distribution business (the “Business”);
 
WHEREAS, Buyer desires to purchase from Seller certain of the assets of the
Business, and assume certain of Seller’s obligations and liabilities associated
with the Business, and Seller desires to sell such assets to Buyer and have
Buyer assume such obligations and liabilities, all in accordance with the terms
and conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, representations, warranties and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereby agree as follows:
 
1. Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
1.1 “Accounts Receivable” all trade accounts receivable of Seller relating to
the Business and existing on the Closing Date.


1.2 “Action” shall mean any action, claim, dispute, proceeding, suit or
investigation of any nature whatsoever, or any appeal therefrom.


1.3 “Approval” shall mean any approval, authorization, consent, certificate,
license, qualification, franchise, concession, order, grant or permit of or by,
or declaration, filing or registration with, any Governmental Authority or other
Person.


1.4 “Assets” shall have the meaning given to that term in Section 2.1.


1.5 “Assigned Contracts” shall have the meaning given to that term in Section
2.1(e).


1.6 “Assumed Obligations” shall have the meaning given to that term in Section
2.4.


1.7 “Authorized Distribution Agreement” means all agreements between Seller and
pharmaceutical product suppliers.


1.8 “Business” shall have the meaning given to that term in the first Whereas
clause hereof.
 
-1-

--------------------------------------------------------------------------------


 
1.9 "Closing” shall have the meaning given to that term in Section 9.1.
 
1.10 “Closing Date” shall have the meaning given to that term in Section 9.1.
 
1.11 “Collection Period” shall have the meaning given to that term in Section
10.5(a).
 
1.12 “Customer Data” shall have the meaning given to that term in Section
2.1(c).
 
1.13 “Customers” means those customers of Seller identified in the Customer
Data.
 
1.14 “Damages” shall mean any claim, loss, deficiency, Liability, fine, charge,
assessment, penalty, reasonable cost or expense (including reasonable attorneys’
fees, costs and expenses) or other damage.
 
1.15 “Disclosure Schedule” shall mean the disclosure schedules delivered by
Seller to Buyer concurrently with the execution and delivery of this Agreement.
Each matter set forth in the Disclosure Schedule (or any agreement, instrument
or other documents specifically referenced in the Disclosure Schedule) shall be
arranged in numbered paragraphs corresponding to the numbered sections of this
Agreement and shall be deemed to qualify the specific numbered sections of this
Agreement to which such sections of the Disclosure Schedule correspond (or to
which they are cross-referenced).
 
1.16 “Equipment” shall have the meaning given to that term in Section 2.1(a).
 
1.17 “Excluded Assets” shall have the meaning given to that term in Section 2.2.
 
1.18 “Facility” shall have the meaning set forth in the First Whereas clause.
 
1.19 "Governmental Authority” shall mean any foreign, federal, state, local or
other governmental, administrative or regulatory entity, authority, body,
agency, court, instrumentality, tribunal or similar Person.
 
1.20 "Holdback" shall have the meaning set forth in Section 3.2.
 
1.21 “Knowledge” with respect to Seller shall mean the actual knowledge of an
officer of Seller.
 
1.22 “Landlord” shall have the meaning set forth in Section 2.6.
 
1.23 “Laws” shall mean all ordinances, statutes, rules, regulations, codes,
judgments, orders, injunctions, writs or decrees of any governmental or
political subdivision, Governmental Authority or agency thereof, or any court or
similar body established by any such governmental or political subdivision,
Governmental Authority or agency thereof.
 
1.24 “Lease Amendment” shall have the meaning set forth in Section 2.6.
 
1.25 “Liability” shall mean any debt, liability, commitment or obligation of any
kind, character or nature whatsoever, whether known or unknown, secured or
unsecured, accrued, fixed, absolute or contingent, and whether due or to become
due.
 
-2-

--------------------------------------------------------------------------------


 
1.26 “Lien” shall mean any lien, statutory lien, pledge, mortgage, security
interest, charge, encumbrance, easement, right of way, restrictive covenant,
claim, option, conditional sale contract or other title or interest retention
agreement of any kind or nature whatsoever, including any lease, escrow,
security or other deposit, right of redemption, chattel mortgage or collateral
security arrangement.
 
1.27 “Losses” shall have the meaning given to that term in Section 11.2.
 
1.28 “Motor Vehicles” shall have the meaning given to that term in Section
2.1(b).
 
1.29 “Ordinary Course” shall mean any transaction that constitutes a normal
day-to-day business activity of Seller in connection with the Business,
conducted in a commercially reasonable and businesslike manner and consistent
with Seller’s past practices.
 
1.30 “Person” shall mean a corporation, association, general or limited
partnership, limited liability company, limited liability partnership,
organization, business, joint venture, individual, sole proprietorship,
government or political subdivision thereof or a governmental agency.
 
1.31 “Personal Property Leases” shall have the meaning given to that term in
Section 2.1(e).
 
1.32 “Preliminary Customer Data” shall have the meaning given to that term in
Section 7.2(f).
 
1.33 Real Property Lease” means that certain commercial lease of the Facility
dated January 1, 2004, between Becan Development LLC, as landlord, and Seller,
as tenant.
 
1.34 Representative” with respect to any Person shall mean any employee,
officer, director, stockholder, partner, accountant, attorney, investment
banker, broker, finder, investor, contractor, subcontractor, consultant or other
authorized agent or representative of such Person.
 
1.35 “Sublease” shall have the meaning set forth in Section 2.6.
 
1.36 "Tax” shall mean any foreign, federal, state or local income, gross
receipts, license, severance, occupational, premium, environmental (including
taxes under Code Section 59A), customs, duties, profits, disability,
registration, alternative or add-on minimum, estimated, withholding, payroll,
employment, unemployment insurance, social security (or similar), excise, sales,
use, value-added, occupancy, franchise, real property, personal property,
business, mercantile, windfall profits, capital stock, stamp, transfer,
workmen’s compensation or other tax, fee or imposition of any kind whatsoever
imposed by a Governmental Authority, including any interest, penalties,
additions, assessments or deferred liability with respect thereto, whether
disputed or not, and any Tax obligations arising as a result of a Person’s
failure to qualify or become authorized to do business as a foreign corporation
in any jurisdiction.
 
1.37 "Transfer” shall mean transfer, sell, convey, assign or deliver.
 
1.38 "Transfer Taxes” shall have the meaning given to that term in Section
2.3(c).
 
-3-

--------------------------------------------------------------------------------


 
2. Purchase and Sale.
 
2.1. Purchase and Sale of Assets.
 
On the terms of and subject to the conditions set forth in this Agreement and on
the basis of the representations, warranties, covenants and agreements herein
contained, at the Closing (as hereinafter defined), Seller agrees to Transfer to
Buyer, and Buyer agrees to purchase from Seller and accept delivery of, all of
Seller’s right, title and interest in and to the following assets, which are
used in connection with the Business, other than the Excluded Assets (as
hereinafter defined), all as the same shall exist as of the date hereof
(collectively, the “Assets”):
 
(a) all items of warehouse machinery, equipment and computer hardware owned by
Seller in connection with the Business and located at the Facility
(collectively, the “Equipment”), that are set forth on Schedule 2.1(a); and
 
(b) those motor vehicles owned by Seller and used in connection with the
Business (collectively, the “Motor Vehicles”) that are set forth on Schedule
2.1(b); and
 
(c) those certain customer lists and related customer data now owned by Seller
and used in connection with the Business, that (subject to Section 7.1(e) below)
are specifically set forth on Schedule 2.1(c) (collectively, the “Customer
Data”); and
 
(d) all rights of Seller under the leases of personal property that are set
forth on Schedule 2.1(d) (the “Personal Property Leases”); and
 
(e) all of Seller’s right, title and interest in and to the non-pharmaceutical
supply contracts and customer purchase orders of the Business for which goods
have yet to be shipped on the Closing Date relating to the Business, all of
which is set forth on Schedule 2.1(e) (the “Assigned Contracts”); and
 
(f) all office equipment, office supplies and office furniture used in
connection with the Business and located at the Facility; and
 
(g) all rights of Seller relating to the Business with respect to leasehold
improvements and fixtures located at the Facility.
 
2.2. Excluded Assets.
 
Seller is not selling, and Buyer is not purchasing and shall not acquire any
right, title or interest of Seller in or to, any assets of Seller other than the
Assets. The assets of Seller relating to the Business which will not be
transferred to Buyer shall include, without limitation, the following assets of
Seller (the “Excluded Assets”):
 
(a) all cash and cash equivalents in hand, in banks or in transit for the
account of Seller and all marketable securities of Seller;
 
(b) Accounts Receivable;
 
-4-

--------------------------------------------------------------------------------


 
(c) all inventory;
 
(d) all insurance policies maintained by Seller in respect of the Business;
 
(e) any prepaid items relating to insurance (casualty, employees and workers
compensation), bid and performance bonds and letters of credit other than those
related to Personal Property Leases, Assigned Contracts, and Transferred
Approvals;
 
(f) Authorized Distribution Agreements;
 
(g) any stock or other equity interests in a subsidiary or other Person owned by
Seller;
 
(h) vendor credits and chargebacks in favor of Seller;
 
(i) trademarks and tradenames and other intellectual property owned by Seller;
and
 
(j) certain leasehold improvements and other fixtures and improvements to the
Facility which are owned by the landlord under the Real Property Lease.
 
2.3. Method of Conveyance.
 
(a) Against payment of the Purchase Price described in Section 3.2, the Transfer
by Seller of the Assets to Buyer in accordance with Section 2.1 shall be
effected on the Closing Date by Seller’s execution and delivery of one or more
bills of sale, assignments, and other instruments of conveyance and transfer,
all of which are identified in Section 8.
 
(b) At the Closing, Seller shall Transfer to Buyer good and valid title to, and
possession of, all Assets, free and clear of any and all Liens, and subject only
to the Assumed Obligations.
 
(c) Buyer shall be responsible for and shall pay all transfer taxes, sales and
use taxes, and documentary stamps (collectively, “Transfer Taxes”), payable by
reason of the purchase and sale of the Assets hereunder or Buyer’s assumption of
the Assumed Obligations hereunder.
 
2.4 Assumed Obligations.
 
At the Closing, Buyer shall, and Seller shall cause Buyer to, assume only all of
the Liabilities and obligations of Seller relating to periods from and after the
Closing Date (the “Assumed Obligations”) under:
 
(a) the Personal Property Leases and Assigned Contracts, which are specifically
identified in Schedules 2.1(d) and (e), and are assigned to Buyer at Closing.
 
2.5. Excluded Obligations.
 
Other than the Assumed Obligations, Buyer shall not assume or be responsible for
any Liabilities, including any obligations, debts or commitments, of Seller.
 
-5-

--------------------------------------------------------------------------------


 
2.6. Lease Amendment; Sublease.
 
Seller and Becan Development, LLC (the “Landlord”) have, in anticipation of the
Closing, entered into a written amendment to the Real Property Lease in the form
attached hereto as Exhibit A providing, among other matters, for an initial term
of five (5) years with two (2) successive five-year renewal options at Buyer’s
option and a purchase option in favor of Buyer, exercisable not before the
expiration of the third year of the initial five year term, at the property’s
fair market value at the time of exercise of the option (the “Lease Amendment”).
As of the Closing Date, Seller and Buyer shall enter into a written sublease of
the Facility pursuant to which Seller shall sublease the Facility to Buyer under
the terms of the Real Property Lease, so amended by the Lease Amendment (the
“Sublease”), which Sublease shall be substantially in the form set forth on
Exhibit B.
 
3. Purchase Price.
 
3.1 Purchase Price.
 
The aggregate consideration to be paid by Buyer to Seller for the Assets to be
Transferred by Seller to Buyer pursuant to this Agreement, shall be the sum of
(i) SIX HUNDRED FIFTY-FIVE THOUSAND AND NO/100 U.S. DOLLARS ($655,000), plus
(ii) assumption of the Assumed Obligations, subject to the Holdback (the
“Purchase Price”). As of the date hereof, Buyer is depositing with Seller the
sum of Two Hundred Fifty Thousand US Dollars to be held pending, and which shall
be credited against payment of the Purchase Price at, the Closing (the
"Deposit"). To the extent that the Closing shall not occur within the period set
forth in Section 9.1 or this Agreement is terminated pursuant to Section 12.15,
Seller shall return the Deposit to Buyer within three (3) business days
following Buyer's demand.
 
3.2. Payment of Purchase Price.
 
The Purchase Price shall be calculated and paid in the following manner:
 
At the Closing, Buyer shall pay to Seller, by wire transfer of immediately
available funds to an account identified in writing by Seller to Buyer, a sum
equal to $405,000, against which the Deposit shall be credited as having been
paid to Seller. At the Closing, Buyer shall be entitled to withhold from the
Purchase Price a sum equal to $250,000 (the "Holdback") until the satisfaction
of the requirements and consummation of the transactions contemplated by Section
10.6.
 
4. Allocation of Purchase Price.
 
The Purchase Price shall be allocated among the Assets being purchased hereunder
in accordance with Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations promulgated thereunder. Such allocation shall
be set forth on Exhibit C hereto.
 
5. Representations and Warranties of Seller.
 
Seller hereby represents and warrants to Buyer as follows:
 
-6-

--------------------------------------------------------------------------------


 
5.1. Corporate Organization.
 
Seller is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Ohio. Seller has requisite corporate power and
authority to own the Assets and carry on the Business as the same is now being
conducted.
 
5.2. Authorization.
 
Seller has all requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement and to carry out the transactions
contemplated hereby. Seller has taken all necessary corporate action required by
Law, Seller’s Certificate of Incorporation, as amended, By-Laws, as amended, or
otherwise to be taken by Seller to authorize Seller’s execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
This Agreement has been, and the instruments of transfer, assignment and
conveyance, and other agreements, referred to in Section 8 will be, duly and
validly executed and delivered by Seller, and this Agreement constitutes, and
such instruments and other agreements will constitute, legal, valid and binding
obligations of Seller enforceable against Seller in accordance with their terms,
except that such enforcement may be subject to: (a) bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditor’s rights, and (b) general principles of equity.
 
5.3. No Violation.
 
Except as set forth in Section 5.3 of the Disclosure Schedule, neither the
execution and delivery of this Agreement by Seller nor the consummation by
Seller of the transactions contemplated hereby will violate any provision of the
Certificate of Incorporation, as amended, or the By-Laws, as amended, of Seller,
or be in conflict with, or constitute a material default under, or result in the
termination or invalidity of, or accelerate the performance required by, or
cause the acceleration of the maturity of any of the Assumed Obligations, or
result in the creation or imposition of any Lien upon any of the Assets, whether
under any agreement or commitment to be assumed by Buyer pursuant to this
Agreement to which Seller is a party or by which Seller is bound or to which any
of the Assets is subject or otherwise, or violate any Law of any Governmental
Authority applicable to any of the Assets, or to the best of Seller’s knowledge,
Seller.
 
5.4. Brokers and Finders.
 
Except as set forth in Section 5.4 of the Disclosure Schedule, no Person has
been authorized by Seller, or by anyone acting on behalf of Seller, or any of
its officers, directors, employees or trustees, to act as a broker, finder or in
any other similar capacity in connection with the transactions contemplated by
this Agreement in such a manner as to give rise to any valid claim against Buyer
or Seller for any broker’s or finder’s fee or commission or similar type of
compensation and Seller shall be solely responsible for paying any broker’s, or
finder’s fee or commission or similar type of compensation arising out of the
matters described in Section 5.4 of the Disclosure Schedule.
 
-7-

--------------------------------------------------------------------------------


 
5.5. Condition of Tangible Assets.
 
Except as set forth in Section 5.5 of the Disclosure Schedule, the Assets
consisting of tangible personal property are in good working condition and good
repair, ordinary wear and tear excepted, are suitable for immediate use in the
Ordinary Course of Business and are free from latent and patent defects. No such
item of tangible personal property is in need of repair or replacement other
than as part of a routine maintenance in the Ordinary Course of Business. All
Assets consisting of tangible personal property used in Seller’s Business are in
the possession of Seller.
 
5.6. [Intentionally Omitted].
 
5.7. Absence of Specified Changes.
 
Except as set forth in Section 5.7 of the Disclosure Schedule, since December 2,
2005, there has not been (i) any material adverse change in the Business; (ii)
any damage or destruction or property loss whether or not covered by insurance,
materially and adversely affecting the Business or any of the Assets; (iii) any
sale or other disposition of any of the Assets other than sales or dispositions
made in the Ordinary Course; (iv) any entry by Seller into any material
commitment or transaction with respect to the Business other than those
commitments and transactions entered into in the Ordinary Course, or those
contemplated by this Agreement; (v) any release or waiver of any material right
or claim of Seller with respect to any of the Assets or the Business, (vi) any
mortgage, pledge or imposition of a Lien or other encumbrance on any of the
Assets.
 
5.8. Title to Assets; Encumbrances. 
 
Except for the Personal Property Leases and as set forth on Section 5.8 of the
Disclosure Schedule, Seller has good and marketable title to all of the Assets,
free and clear of any mortgage, pledge, Lien, security interest, or other
encumbrance. Seller has a valid leasehold interest in the Real Property Lease,
except for defects in title, easements, restrictive covenants and similar
encumbrances that individually or in the aggregate have not and would not
reasonably be expected to interfere in any material respect with the use or
occupancy thereof or any portion thereof in the operation of the Seller’s
Business as currently conducted thereon.
 
5.9. Personal Property Leases.
 
(a) Except as set forth in Section 5.9 of the Disclosure Schedule, (i) each of
the Personal Property Leases is valid, binding and enforceable in accordance
with its terms, and is in full force and effect; and (ii) there are no existing
material defaults on the part of Seller or, to the best of Seller’s knowledge,
any other party under any Personal Property Lease.
 
(b) Seller’s interest in each of the Personal Property Leases is free and clear
of all Liens or other encumbrances.
 
5.10. Contracts and Commitments.
 
Except as described on or referred to in Section 5.10 of the Disclosure
Schedule,
 
-8-

--------------------------------------------------------------------------------


 
(a) Seller is and has been in compliance with all applicable terms and
requirements of each Assigned Contract,
 
(b) to the knowledge of Seller, each other Person that has or had any obligation
or liability under any Assigned Contract is, and at all times during the term(s)
of such Assigned Contracts, has been, in full compliance with all applicable
terms and requirements of such contract,
 
(c)  no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with or result in a breach of, or
give Seller or another Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or payment under,
or to cancel, terminate or modify, any Assigned Contract,
 
(d) no event has occurred or circumstance exists under or by virtue of any
Assigned Contract that (with or without notice or lapse of time) would cause the
creation of any Lien affecting any of the Assets.
 
5.11. Litigation, Judgments and Decrees.
 
(a) Except as set forth in Section 5.11 of the Disclosure Schedule and except
for workers compensation claims in the Ordinary Course, there are no Actions
(including Actions with respect to products liability), at law or in equity or
both, by or before any Governmental Authority or government or arbitration
tribunal, board, bureau, authority or commission pending or, to the best of
Seller’s knowledge, threatened against Seller involving the Customers, any of
the Assets or any of the Assumed Obligations, or that question or challenge the
validity of this Agreement or any action taken or to be taken by Seller pursuant
to this Agreement or in connection with the transactions contemplated hereby.
 
5.12. Consents and Approvals of Governmental Authorities and Others.
 
Except as set forth in Section 5.12 of the Disclosure Schedule, no Approval of,
or notice to, any Governmental Authority or any other Person is required of
Seller in connection with the execution, delivery and performance by Seller of
this Agreement or the consummation by Seller of the transactions contemplated
hereby.
 
5.13 Compliance With Law; Necessary Authorizations.
 
(a) In connection with the Business, Seller has, except as set forth in
Section 5.13(a) of the Disclosure Schedule, in all material respects duly
complied and is presently in all material respects duly complying with all
applicable Laws, Approvals, judgments and decrees of all federal, state, local
Governmental Authorities.
 
(b) Seller has duly obtained all material Approvals necessary for the conduct of
the Business as conducted on or before the date hereof; each of the foregoing is
in full force and effect.
 
-9-

--------------------------------------------------------------------------------


 
5.14 Relationships with Customers.
 
The relationships of the Seller with each of its Customers are good commercial
working relationships, and except as set forth on Section 5.14 of the Disclosure
Schedule, none of the Customers has notified Seller that it has cancelled or
otherwise terminated, or threatened in writing to cancel or otherwise terminate,
its relationship with the Seller within the last six (6) months. Section 5.14 of
the Disclosure Schedule sets forth the names of the twenty (20) largest
Customers of Seller based on the net dollar value of purchases by such customers
during the preceding twelve (12) months. Seller has not received any written
notice that any such customer may cancel or otherwise materially and adversely
modify its relationship with Seller or limit its purchases from Seller, either
as a result of the transactions contemplated hereby or otherwise.
 
6. Representations and Warranties of Buyer.
 
Buyer represents and warrants to Seller as follows:
 
6.1. Organization.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the Laws of the State of New York. Buyer has full power and authority to
carry on its business as it is now being conducted and to own, lease and operate
its properties and assets as and in the places where such business is now
conducted and where such properties and assets are now owned, leased or
operated.
 
6.2. Authorization.
 
Buyer has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and to carry out the transactions contemplated
hereby. Buyer has taken all necessary action required by Law, Buyer’s
Certificate of Incorporation or Bylaws or otherwise to be taken by Buyer to
authorize Buyer’s execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by Buyer and constitutes a valid and binding
agreement of and upon Buyer enforceable against Buyer in accordance with its
terms, except that such enforcement may be subject to: (a) bankruptcy,
insolvency, reorganization, moratorium or other similar Laws now or hereafter in
effect relating to creditor’s rights, and (b) general principles of equity.
 
6.3. No Violation.
 
Neither the execution and delivery of this Agreement by Buyer nor the
consummation by Buyer of the transactions contemplated hereby will violate any
provision of the Certificate of Incorporation or Bylaws of Buyer, or be in
conflict with, or give rise to a right to accelerate any obligation under, any
agreement or instrument to which Buyer is a party or by which its assets are
bound or affected, or violate any Law of any Governmental Authority applicable
to Buyer.
 
-10-

--------------------------------------------------------------------------------


 
6.4. Brokers and Finders.
 
No Person has been authorized by Buyer, or by anyone acting on behalf of Buyer,
or any of its officers, partners, employees or trustees, to act as a broker,
finder or in any other similar capacity in connection with the transactions
contemplated by this Agreement in such a manner as to give rise to any valid
claim against Seller or Buyer for any broker’s or finder’s fee or commission or
similar type of compensation and Buyer shall be solely responsible for paying
any broker’s, or finder’s fee or commission or similar type of compensation
arising out of the matters described in.
 
6.5. Consents and Approvals of Governmental Authorities and Others.
 
No Approval of, or notice to, any Governmental Authority or any other Person is
required of Buyer in connection with the execution, delivery and performance by
Buyer of this Agreement or the consummation by Buyer of the transactions
contemplated hereby.
 
7. Covenants Prior to Closing.
 
7.1 Seller’s Covenants.
 
Seller hereby covenants that, except as otherwise consented to in writing by
Buyer, from and after the date hereof until the Closing or the earlier
termination of this Agreement:
 
(a) Conduct of Business. Seller shall carry on the Business in the Ordinary
Course and in the same manner as heretofore conducted; provided, however, that
commencing as of the start of business on Tuesday, December 27, 2005, Seller
shall permit Buyer to visit the Facility and conduct interviews of Seller’s
employees in contemplation of Buyer’s potential hiring of such employees
following the Closing and in accordance with Section 7.2(e). Seller will use
commercially reasonable efforts consistent with past practice to preserve the
Business and continue business relationships with suppliers, customers and
others having business relations with Seller in connection with the operation of
the Business.
 
(b) Cooperation. Seller shall use its best efforts to cause the transactions
contemplated by this Agreement to be consummated as promptly as practicable in
accordance with the terms and conditions hereof. Seller shall use its best
efforts to prepare for and cause the transition, following the Closing, of
existing distribution relationships with Customers (including the physical
transition of Customer Data). Between the date of this Agreement and the Closing
Date, Seller will (a) afford Buyer and its Representatives (collectively,
“Buyer’s Advisors”) full and free access to the Facility and the Customer Date
and reasonable access to Seller’s personnel, properties, contracts, books and
records and other documents and data, in each case only to the extent related to
the Assets and Assumed Obligations, and (b) furnish Buyer and Buyer’s Advisors
with copies of all such contracts, books and records, and other existing
documents and data related to the Assets and Assumed Obligations as Buyer may
reasonably request.
 
(c) No Negotiations. Neither Seller nor any of its Representatives, shall,
directly or indirectly, in any way contact, initiate, enter into or conduct any
discussions or negotiations, or enter into any agreements, whether written or
oral, with any Person with respect to the sale of all or any portion of the
Assets other than the sale of inventory in the Ordinary Course without Buyer’s
consent.
 
-11-

--------------------------------------------------------------------------------


 
(d) Confidentiality. Seller agrees to hold confidential and not to disclose to
any Person (i) that discussions have taken place regarding the sale of the
Business or that this Agreement has been entered into, (ii) any proprietary
information received from Buyer, or made available to Seller and its
representatives by Buyer, relating to Buyer, the Business or the Assets,
including, without limitation, all financial, business and operating information
in whatever form or medium as such may exist (“Buyer Proprietary Information”).
All such Buyer Proprietary Information shall be used by Seller only for the
purpose of evaluating the transaction contemplated by this Agreement. In the
event the transaction contemplated by this Agreement shall not occur for any
reason, Seller will promptly upon request of Buyer return to Buyer all Buyer
Proprietary Information as may be in the possession or control of Seller or its
Representatives, and shall continue to be bound by the covenant of
confidentiality set forth in this Section 7.1(d).
 
(e) Customer Information. Seller agrees that as of the date hereof it shall
provide Buyer, in the form of Schedule 2.1(c), with an abridged list of
Customers, listing only the name and address of each Customer (the “Preliminary
Customer Data”), which list shall be supplemented as of the Closing by Seller’s
delivery of all the Customer Data. Seller is providing the Preliminary Customer
Data to Buyer on the date hereof in reliance on Buyer’s covenant to use such
Preliminary Customer Data solely for purposes of assisting in the post-Closing
transition in accordance with Section 7.2(f) and Buyer’s covenant to consummate
the transactions proposed by this Agreement on the terms and conditions set
forth herein.
 
7.2. Buyer’s Covenants.
 
Buyer hereby covenants that, except as otherwise consented to in writing by
Seller, from and after the date hereof until the Closing or the earlier
termination of this Agreement:
 
(a) Cooperation. Buyer shall use its best efforts to cause the transactions
contemplated by this Agreement to be consummated as promptly as practicable in
accordance with the terms and conditions hereof.
 
(b) Disclosure Regarding Buyer. Buyer shall, upon reasonable request, provide
Seller with such information and documentation concerning Buyer as may be
reasonably necessary for Seller to verify performance of and compliance with the
representations, warranties, covenants and conditions of Buyer contained herein.
 
(c) Applications. Buyer shall promptly apply for, and shall use Buyer’s best
efforts to obtain, all Approvals necessary for Buyer to consummate the
transactions contemplated by this Agreement.
 
(d) Confidentiality. Buyer agrees to hold confidential and not to disclose to
any Person (i) that discussions have taken place regarding the sale of the
Business or that this Agreement has been entered into, (ii) any proprietary
information received from Seller, or made available to Buyer and its
representatives by Seller, relating to Seller, the Business or the Assets,
including, without limitation, all financial, business and operating information
(including, but not limited to, any information provided or obtained during the
Buyer’s due diligence investigation of Seller and the Business, or otherwise
obtained pursuant to Section 7.4 below) in whatever form or medium as such may
exist (“Seller Proprietary Information”). All such Seller Proprietary
Information shall be used by Buyer only for the purpose of evaluating the
transaction contemplated by this Agreement. In the event the transaction
contemplated by this Agreement shall not occur for any reason, Buyer will
promptly upon request of Seller return to Seller all Seller Proprietary
Information as may be in the possession or control of Buyer or its
Representatives, and shall continue to be bound by the covenant of
confidentiality set forth in this Section 7.2(d).
 
-12-

--------------------------------------------------------------------------------


 
(e) Interview of Seller Employees. Notwithstanding the permission granted by
Seller for Buyer to conduct interviews of Seller’s employees at the Facility
commencing as of the start of business on Tuesday, December 27, 2005, in no
event shall Buyer extend an offer of employment to any such employee of Seller,
or accept any offer from any such employee to be employed by Buyer, until the
Closing shall have occurred.
 
(f) Limited Use of Preliminary Customer Data. Buyer agrees to use the
Preliminary Customer Data solely for purposes of assisting in the transition of
the Business to Seller following the Closing, including, but not limited to,
establishing routing information for the Customers for use following the
Closing. Buyer covenants that prior to the Closing it shall not, without
Seller’s prior written consent, use the Preliminary Customer Data for any
purpose competitive with the Business of Seller, including, but not limited to,
communicating directly or indirectly with the Customers using any method or
medium. Buyer acknowledges that the Preliminary Customer Data is proprietary
information of Seller and is of a special, unique, unusual and extraordinary
character, which gives it a peculiar value, and that a breach by Buyer of the
provisions of this Section 7.2(f) cannot reasonably or adequately be compensated
in damages in an action at law; and such a breach of the provisions contained in
this Section 7.2(f) shall cause Seller irreparable injury and damage. Buyer
acknowledges that any use of the Preliminary Customer Data in violation of this
Section 7.2(f) would be extremely detrimental to Seller. By reason thereof,
Buyer agrees that Seller shall be entitled, in addition to any other remedies it
may have under this Agreement or otherwise, to preliminary and permanent
injunctive and other equitable relief to prevent a breach or curtail any breach
or threatened breach of this Agreement by Buyer; provided, however, that no
specification in this Agreement of a specific legal or equitable remedy shall be
construed as a waiver or prohibition against the pursuing of other legal or
equitable remedies in the event of such a breach.
 
7.3. Risk of Loss.
 
Prior to the Closing, the risk of loss or damage to, or destruction of, any or
all of the Business or any or all of the Assets, other than as a result of
Buyer’s acts or gross negligence, shall remain with Seller.
 
-13-

--------------------------------------------------------------------------------


 
8. Conditions to Closing.
 
8.1. Conditions to Seller’s Obligations to Close.
 
The obligation of Seller to consummate and effect the sale of the Assets
pursuant to this Agreement shall be subject to the following conditions, unless
waived by Seller:
 
(a) Buyer shall have performed in all material respects all agreements, acts and
covenants, and shall have satisfied in all material respects all conditions and
obligations, required by this Agreement to be performed or satisfied by Buyer at
or prior to the Closing, including making the deliveries required by Section
9.3.
 
(b) All of the representations and warranties of Buyer herein shall have been
true and correct in all material respects on and as of the Closing Date as
though made on, as of, and with reference to such date and Seller shall have
received a certificate of Buyer dated the Closing Date to such effect signed by
a duly authorized representative of Buyer.
 
(c) All Approvals required to be obtained by Buyer in connection with the sale
of the Assets, including all clearances from all Governmental Authorities and
any required approvals from Seller’s lender(s), shall have been obtained and
will have been furnished to Buyer prior to the Closing.
 
(d) Buyer shall execute and deliver the Sublease.
 
8.2. Conditions to Buyer’s Obligation to Close.
 
The obligation of Buyer to consummate and effect the purchase of the Assets
pursuant to this Agreement shall be subject to the following conditions, unless
waived by Buyer:
 
(a) Seller shall have performed in all material respects all agreements, acts
and covenants, and shall have satisfied, in all material respects, all
conditions and obligations, required by this Agreement to be performed or
satisfied by Seller at or prior to the Closing, including making the deliveries
required by Section 9.2.
 
(b) All representations and warranties of Seller herein that are not qualified
by reference to materiality shall have been true and correct in all material
respects on and as of the Closing Date as though made on, as of and with
reference to such date and all representations and warranties of Seller herein
that are qualified by reference to materiality shall have been true and correct
on and as of the Closing Date as though made on, as of and with reference to
such date and Buyer shall have received a certificate of Seller dated the
Closing Date to such effect signed by a duly authorized senior officer of
Seller.
 
(c) All Approvals required to be obtained by Seller in connection with the sale
of the Assets, including all clearances from all Governmental Authorities, shall
have been obtained.
 
(d) Seller shall have executed and delivered to Buyer all documents necessary to
convey effectively title to the Assets to Buyer as contemplated by this
Agreement.
 
-14-

--------------------------------------------------------------------------------


 
(e) All liens, encumbrances, claims against title, mortgages, and security
interests of any type shall have been removed on all Assets.
 
(f) Seller shall execute and deliver the Sublease.
 
9. Closing.
 
9.1. Closing and Closing Date.
 
The delivery of title to the Assets and payment of the consideration in the
manner contemplated by this Agreement (the “Closing”) shall take place as of
10:00 a.m. EST on December 27, 2005; or at such other time and date as may be
mutually agreed upon by the parties, but in no event later than fifteen (15)
days after the date hereof (the “Closing Date”), at the such other place(s) as
may be mutually agreed upon by the parties.
 
9.2. Seller’s Closing Documents.
 
At the Closing, Seller will deliver to Buyer, in form and substance reasonably
satisfactory to Buyer, (x) all consents and certificates required and obtained
prior to the Closing under the Assigned Contracts; and (y) appropriate documents
to effect or evidence the sale, conveyance, assignment and transfer to Buyer of
the Assets as contemplated hereby and necessary to place Buyer, its officers,
agents and employees in full possession and enjoyment of all Assets as
contemplated hereby, including the following:
 
(a) a General Assignment and Bill of Sale, in the form attached hereto as
Exhibit D.
 
(b) duly issued and valid titles to the Motor Vehicles, duly transferred to
Buyer.
 
(c) copies of consents of the board of directors of Seller authorizing the
execution and delivery of, and performance of Seller’s obligations under, this
Agreement, certified by the Secretary or an Assistant Secretary of Seller.
 
(d) evidence of any Approval of any Governmental Authority or any other Person
necessary in connection with this Agreement;
 
(e) Such other documents as Buyer shall reasonably request prior to the Closing.
 
9.3. Buyer’s Closing Documents.
 
At the Closing, Buyer will:
 
(a) Deliver to Seller the consideration described under Section 3.
 
(b) Duly and validly execute and deliver an Assumption Agreement, in the form
attached hereto as Exhibit E, under which Buyer shall undertake to pay and fully
discharge all Assumed Obligations.
 
(c) Furnish to Seller a copy of resolutions of Buyer’s board of directors
authorizing the execution and delivery, and performance of each of Buyer’s
obligations under this Agreement and copies of the Certificate of Incorporation
and bylaws of Buyer as in effect on the Closing Date, certified by the Secretary
of Buyer.
 
-15-

--------------------------------------------------------------------------------


 
(d) such other documents as Seller shall reasonably request.
 
10. Post-Closing Covenants.
 
10.1. Consummation of Transactions: Further Assurances.
 
(a) Subject to the other provisions of this Agreement, each of the parties
agrees to use its reasonable best efforts to bring about the satisfaction of the
conditions required to be performed, fulfilled or complied with by it hereunder
and to take or cause to be taken, all reasonable actions, and to do, or cause to
be done, all reasonable things necessary, proper or advisable under applicable
Laws and regulations to consummate and make effective the transactions
contemplated by this Agreement as expeditiously as practicable.
 
(b) In case at any time after the Closing any further action is reasonably
necessary or desirable to carry out the purposes of this Agreement, the
appropriate party will take all such reasonable actions, including the execution
and delivery of such further instruments and documents as may be reasonably
requested by the other party or parties for such purposes or otherwise, to
complete or perfect the transactions contemplated hereby. After the Closing,
each of Buyer and Seller shall cooperate fully with the other and shall make
available to the other and to any taxing authority all information, records or
documents in its possession which are reasonably requested in connection with
the preparation of any tax returns or in connection with any tax Liability of
Seller for any period prior to or following the Closing, and otherwise shall
cooperate in connection with all matters, including litigation and personnel
matters, involved in the transfer of the Assets from Seller to Buyer.
 
(c) Buyer and Seller shall cooperate with each other in filing any necessary
applications, reports or other documents with any Governmental Authorities
(including federal, state or local taxing authorities as to the allocation of
the Purchase Price to the Assets) having jurisdiction with respect to the
transactions contemplated by this Agreement and in seeking any necessary
consultation with, and favorable action by, any such Governmental Authorities.
Additionally, Seller will provide to Buyer the use of, or at Buyer’s reasonable
discretion will itself make use of, Seller’s controlled drug distribution
license from the U.S. Drug Enforcement Agency with respect to the Facility until
such time as Buyer is able to obtain such license with respect to the Facility.
 
10.2. Payments Due to Other Party.
 
Seller and Buyer agree that if subsequent to the Closing Date either of them
shall receive any payment due to the other, each shall promptly remit the same
to the other.
 
10.3. Post-Closing Access.
 
Buyer shall give Seller and its authorized representatives such reasonable
access, during normal business hours and upon prior notice, to the records and
other written information regarding the Business that Buyer purchased as part of
the Assets, as Seller may reasonably request. Buyer shall store such Records for
at least three (3) years after the Closing Date, and shall notify Seller prior
to destruction thereof so that Seller may take possession of such items at
Seller’s sole cost and expense.
 
-16-

--------------------------------------------------------------------------------


 
10.4. Post-Closing Employment.
 
Buyer shall have no obligation to offer employment to any employees of the
Seller, but shall have the right to offer employment to any employees of Seller
who are in engaged in the Business. Buyer shall have no liability, and Seller
shall be solely responsible for, any and all severance pay, back pay, vacation
pay or bonuses owed by Seller to any Seller employee hired by Buyer. In the
event Buyer does offer employment to any employees of Seller who are engaged in
the Business, Buyer shall promptly notify Seller of all such employees who
accept an offer of employment from Buyer.
 
Buyer shall have the obligation to offer and provide health care coverage to
former Seller employees hired by Buyer in accordance with Buyer's existing
plans, policies and practices for similarly situated employees of Buyer,
including any obligations to provide health care continuation coverage under the
provisions of Section 4980B of the Code (COBRA). Seller shall not have any
obligation to offer or provide health care continuation coverage under COBRA to
such employees hired by Buyer.
 
10.5 Customer Orders from and after the Closing.
 
Seller agrees that any orders received by Seller from Customers from and after
the time of the Closing shall be considered orders placed with Buyer and Seller
shall immediately provide Buyer with sufficient information as shall be
necessary to permit Buyer to fill such orders and to invoice such Customers as
if such orders had been placed directly with Buyer. Buyer agrees that it shall
fill such orders and invoice such customers under such terms and conditions as
Seller shall have offered to such ordering Customers. Any payments received by
Seller with respect to orders placed as described in this Section 10.5 shall be
subject to the provisions of Section 10.2.
 
10.5 Buyer Post-Closing Covenants
 
(a) Collection Efforts. Seller shall continue to collect the open Accounts
Receivable from the date of Closing. Collection efforts shall include, but not
be limited to, sending statements to customers, contacting customers, and
directing payments to Seller’s lock boxes. For a period of one hundred eight
(180) days following the Closing (the “Collection Period”), Buyer shall
cooperate with Seller in its efforts to collect, for and on behalf of Seller,
the open Accounts Receivable with respect to customers Buyer continues to serve
following the Closing. Any payments received by Buyer, on Seller’s behalf, in
respect of outstanding Accounts Receivable from a customer shall be deemed paid
in respect of the oldest outstanding invoice owing from such customer or as
otherwise directed by such customer, and, further, any such payments shall be
held by Buyer in trust for Seller and shall not be redirected by Buyer. During
the Collection Period, Buyer’s collection team shall cooperate and work closely
with Seller’s collection team to maximize collections. During the Collection
Period, Buyer’s collection team shall provide a report no less than twice each
month detailing collection progress of the Accounts Receivable. Buyer shall
remit to Seller any funds received directly from a customer applicable to the
open Accounts Receivable for which the Buyer has collected, less a 2.5% fee
thereon, on the 15th day of each calendar month (or the first prior business day
if the 15th is not a business day) and the last business day or each calendar
month. At the conclusion of the Collection Period, Buyer shall return to Seller
any information regarding the remaining outstanding Accounts Receivable in
Buyer’s possession and thereafter Seller may continue its own collection efforts
with respect to such Accounts Receivable. During the Collection Period, and if
so requested by Seller, Buyer shall permit Seller to occupy, on a month-to-month
basis, one (1) to two (2) small offices at the Facility, at no cost to Seller,
to facilitate collections by Seller on the Accounts Receivable.
 
-17-

--------------------------------------------------------------------------------


 
(b) Short-Term Co-Occupation of Facility. For a period of fifteen (15) days
following the Closing (or as may be extended by mutual agreement of Buyer and
Seller), Buyer shall permit Seller to co-occupy the Facility for purposes of
completing the transfer of Seller’s remaining Business operations to Seller’s
corporate facilities and to allow for the distribution by Seller of any of its
inventories, provided that such transition and distribution activities by Seller
shall not unreasonably detract from Buyer’s ability to conduct its business
operations at the Facility during such period. Seller shall use best efforts to
remove all controlled substance inventory of Seller from the Facility promptly
following Closing and in any event within such fifteen day period. Seller shall
segregate its inventory from Buyer’s inventory. From and after such 15-day
period, for an additional forty-five (45) days, Seller may store any remaining
over-the-counter inventory separately within the Facility on such storage
racking as Buyer shall direct. Additionally, to facilitate the removal and/or
storage of Seller's remaining inventory, during such fifteen day period from and
after the Closing Buyer shall, if requested by Seller, furnish to Seller the
labor of such then-former employees of Seller as Buyer shall have employed,
materials, tools, supplies and equipment reasonably necessary for such purposes.
Seller shall pay to Buyer for such services at the then-applicable hourly rate
for all such employees for each hour worked during such period.  
 
10.6. Assignment and Assumption of Real Property Lease.
 
To the extent that the Landlord obtains the consent of the Pennsylvania
Industrial Development Authority and National City Bank to the Lease Amendment
and the assignment and assumption of the Real Property Lease between Seller and
Buyer not more than sixty (60) days from and after the Closing Date, Seller
shall be obligated to assign the Real Property Lease, as amended by the Lease
Amendment, to Buyer, and Buyer shall be obligated to assume the Real Property
Lease from Seller (which assignment and assumption shall be evidenced by an
Assignment and Assumption of Lease in substantially the form of Exhibit F) and
concurrent with such assignment and assumption, Buyer shall pay the Holdback to
Seller by wire transfer of immediately available funds to an account identified
in writing by Seller to Buyer.
 
11. Survival of Representations and Warranties; Indemnification.
 
11.1. Survival of Representations and Warranties.
 
All representations and warranties contained in this Agreement shall survive the
Closing for a period of twelve (12) months after the Closing Date.
 
-18-

--------------------------------------------------------------------------------


 
11.2. Indemnification by Buyer.
 
Buyer agrees to indemnify, defend and hold harmless Seller from, against and in
respect of any or all losses, costs, obligations, liabilities, settlement
payments, awards, judgments, fines, penalties, actions, damages, expenses,
deficiencies or other charges (collectively “Losses”), asserted against, imposed
upon or incurred by Seller, directly arising out of the breach of (i) any of the
representations or warranties of Buyer made in or pursuant to this Agreement
during the survival period set forth in Section 11.1, (ii) Buyer’s failure to
perform any of the Assumed Obligations under Section 2.4 to the extent Seller’s
liability therefore has not been satisfied, extinguished or substituted by Buyer
or (iii) all Liabilities arising out of Buyer’s ownership and operation of the
Assets following the Closing.
 
11.3. Buyer’s Maximum Liability.
 
Anything else contained in this Agreement to the contrary notwithstanding, the
maximum liability of Buyer in the aggregate for all claims under this Section 11
shall not exceed One Hundred Thousand U.S. Dollars ($100,000).
 
11.4. Indemnification by Seller.
 
Seller agrees to indemnify, defend and hold harmless Buyer from, against and in
respect of any and all Losses asserted against, imposed upon or incurred by
Buyer, directly arising out of (i) the breach of any of the representations,
warranties or covenants of Seller made in or pursuant to this Agreement during
the survival period set forth in Section 11.1, (ii) all Excluded Obligations, or
(iii) all Liabilities arising out of Seller’s ownership and operation of the
Business prior to the Closing including, without limitation, with respect to
Taxes, and (iv) any noncompliance with any bulk sale laws or fraudulent transfer
law in respect of the contemplated transactions.
 
11.5. Seller’s Maximum Liability.
 
Anything else contained in this Agreement to the contrary notwithstanding, the
maximum liability of Seller in the aggregate for all claims shall not exceed One
Hundred Thousand U.S. Dollars ($100,000).
 
11.6. Indemnification Procedure.
 
(a) A party agreeing to indemnify against any matter pursuant to this Agreement
is referred to herein as the “Indemnifying Party” and the other party claiming
indemnity is referred to as the “Indemnified Party.”
 
(b) Whenever any claim or threatened claim shall arise for which indemnification
may be sought hereunder, the Indemnified Party shall notify the Indemnifying
Party in writing promptly after the Indemnified Party has actual knowledge of
such claims and the acts constituting the basis for such claim or threatened
claim (the “Notice of Claim”), provided, however, that the omission so to notify
the Indemnifying Party shall not relieve the Indemnifying Party from any
Liability which the Indemnifying Party may have to the Indemnified Party
otherwise than under this Section 11, or from any Liability under this Section
11 except to the extent and solely to the extent that the Indemnifying Party is
prejudiced as a result of the failure to give such notice promptly. The Notice
of Claim shall specify all material facts known to the Indemnified Party giving
rise to such indemnification claim and the amount or an estimate of the amount
of the Liability arising therefrom.
 
-19-

--------------------------------------------------------------------------------


 
(c) If the facts giving rise to any such indemnification shall involve any
actual, threatened or possible claim or demand by any Person against the
Indemnified Party, the Indemnifying Party shall be entitled to assume control of
the defense of any Action (without prejudice to the right of the Indemnified
Party to participate at its expense through counsel of its choice) to contest,
defend, compromise or settle (without imposing any Liability or obligation on
the Indemnified Party) such claim at the Indemnifying Party’s expense and
through counsel of its choice, so long as the Indemnifying Party gives written
notice to the Indemnified Party within thirty (30) days after receipt of the
Notice of Claim of its intention to do so. The Indemnified Party shall provide
such cooperation and such access to its books, records and properties as the
Indemnifying Party shall reasonably request with respect to such matter and the
parties hereto agree to cooperate with each other in order to ensure the proper
and adequate hereof.
 
(d) No tax effect of any claim (such as that a loss or damage for which
indemnification is sought may be tax deductible or Seller’s payment to Buyer
therefor may be income to Buyer or vice versa) shall be given consideration in
determining the Indemnified Party’s loss or damage in respect of which any claim
for indemnification may be made under this Agreement.
 
(e) In the event of payment by an Indemnifying Party to the Indemnified Party as
contemplated in this Section 11 the Indemnifying Party shall be subrogated to
and shall stand in the place of the Indemnified Party as to any events or
circumstances in respect of which the Indemnified Party may have any right or
claim against any third party relating to such event giving rise to the claim
for which the Indemnifying Party shall have made payment to the Indemnified
Party. The Indemnified Party shall cooperate with the Indemnifying Party in any
reasonable manner in prosecuting any such subrogated right or claim.
 
11.7. Remedies Exclusive.
 
This Section 11 sets forth the exclusive and entire post-closing remedy of the
Parties against one another in respect to any Losses or claims arising out of or
related to the transactions contemplated by this Agreement and the limitations
contained in this Section 11 apply to all claims, actions and Losses covered in
substance by this Section 11, regardless of form, whether based on contract,
tort, statute or any other theory or basis of liability, and whether of a legal,
equitable or other nature.
 
11.8. Successors.
 
The merger, consolidation, liquidation, dissolution or winding up of, or any
similar transaction with respect to, the Indemnifying Party shall not affect in
any manner the obligations of the Indemnifying Party pursuant to this Section 11
or any other term or provision of this Agreement, and the Indemnifying Party
covenants and agrees to make adequate provision for its Liabilities and
obligations hereunder in the event of any such transaction.
 
-20-

--------------------------------------------------------------------------------


 
12. Miscellaneous Provisions.
 
12.1. Public Announcements.
 
Except as required by applicable Law, judicial order or stock exchange rule,
none of the parties hereto, any of their respective affiliates, successors or
assigns, or any of the Representatives of any of them shall issue any press
release or make any public announcement or disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other party or parties hereto, which consent shall not be
unreasonably withheld or delayed. Neither party hereto nor any of its
Representatives will, without the prior written consent of the other party,
disclose to any other Person any information that has been made available in
connection with this Agreement (other than information which has been published
or made publicly available other than by unauthorized disclosure of a party).
 
12.2. Dispute Resolution.
 
Buyer and Seller agree to submit any disputes arising under this Agreement to an
arbitration panel conducting a binding arbitration in Hartford, Connecticut, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association in effect on the date of such arbitration, and judgment upon the
award rendered by the arbitrator or arbitrators may be entered in any court
having jurisdiction thereof. The award of the arbitrators shall be final and
shall be the sole and exclusive remedy between the parties regarding any claims,
counterclaims, issue or accounting presented to the arbitration panel. The
parties hereto further agree that the arbitration panel shall consist of one
(1) person mutually acceptable to Buyer and Seller, provided that if the parties
cannot agree on an arbitrator within fifteen (15) days of filing a notice of
arbitration, the arbitration panel shall consist of three (3) persons, one
selected by the Buyer, one selected by Seller and one selected by the
arbitrators so selected by the parties hereto, or if the parties hereto cannot
agree, selected by the manager of the principal office of the American
Arbitration Association in Hartford, Connecticut. All fees and expenses of the
arbitration, including a transcript if either party requests, shall be borne
equally by the parties. Any action to enforce or vacate the arbitrator’s award
shall be governed by the Federal Arbitration Act, if applicable, and otherwise
by applicable state law. If either Buyer or Seller pursues any claim, dispute or
controversy against the other in a proceeding other than the arbitration
provided for herein, the responding party shall be entitled to dismissal or
injunctive relief regarding such action and recovery of all costs, losses and
attorney’s fees related to such action.
 
12.3. Construction.
 
Unless the context of this Agreement otherwise clearly requires, references to
the plural include the singular, references to the singular include the plural,
references to any gender include the other genders, the terms “include” or
“including” are not limiting and has the respective inclusive meaning
represented by the phrases “include without limitation” and “including without
limitation;” and the term “or” has the inclusive meaning represented by the
phrase “and/or.” The terms “hereof,”“herein,”“hereunder” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. All Section, clause, Exhibit and Schedule
references herein are to this Agreement unless otherwise specified. The terms
“warrant” and “warranty” shall have the same meanings, respectively, as
“represent” and “representation” and shall not impose on any Person any
obligation to maintain a particular set of facts or conditions.
 
-21-

--------------------------------------------------------------------------------


 
12.4. Amendment.
 
Neither this Agreement, nor any of the terms or provisions hereof, may be
amended, modified, supplemented or waived except by a written instrument signed
by all of the parties hereto (or, in the case of a waiver, by the party or
parties granting such waiver).
 
12.5. Waiver of Compliance.
 
Any failure of Seller, on the one hand, or Buyer, on the other hand, to comply
with any obligation, covenant, agreement or condition herein may be expressly
waived in writing by an authorized officer of Buyer or Seller, respectively, but
such waiver or failure to insist upon strict compliance with any such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.
 
12.6. Expenses.
 
Whether or not the transactions contemplated by this Agreement are consummated,
each of the parties hereto shall pay the fees and expenses of their own
respective counsel, accountants and other experts, and each shall pay all other
expenses it incurs incident to the negotiation, preparation, execution and
consummation of this Agreement. The provisions of this Section 12.6. shall
survive any termination of this Agreement.
 
12.7. Notices.
 
All notices, requests, demands and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given (i)
upon delivery if delivered by hand; (ii) upon receipt if mailed by express,
certified or registered mail, with postage prepaid, in the continental United
States; or (iii) upon receipt if sent by a nationally recognized overnight
courier service that regularly maintains records of items picked up and
delivered;


If to Seller:
Edgardo A. Mercadante, R.Ph.
President and CEO
DrugMax, Inc.
312 Farmington Avenue
Farmington, CT 06032
Fax: (860) 679-9337
 
 
 
with a copy to:
 
John B. Lynch, Jr., Esq.
Robinson & Cole LLP
280 Trumbull Street
Hartford, CT 06103-3597
Fax: 860-275-8299

 
or to such other Person or address as Seller shall furnish to Buyer in writing.
 
-22-

--------------------------------------------------------------------------------


 


If to Buyer:
Rochester Drug Cooperative, Inc.
50 Jet View Drive
Rochester, New York 14624
Attn: Lawrence F. Doud III
 
 
with a copy to:
Peter S. Russ, Esq.
Buchanan Ingersoll PC
One Oxford Centre
301 Grant Street, 20th Fl
Pittsburgh, PA 15219
Fax: (412) 562-1041



or to such other Person or address as Buyer shall furnish to Seller in writing.
 
12.8. Binding Effect; Assignment.
 
This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective administrators, legal
representatives, successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned or
assignable by any of the parties hereto without the prior written consent of the
other party. Any attempted assignment in violation of this Agreement shall be
null and void.
 
12.9. Governing Law.
 
This Agreement shall be governed by and construed and enforced in accordance
with the Laws of the State of Connecticut, without regard to its principles of
conflict or choice of Law.
 
12.10. Counterparts.
 
This Agreement may be executed in two or more counterparts (including by way of
facsimile), each of which shall be deemed an original, but all of which together
shall constitute the same instrument.
 
12.11. Headings.
 
The headings of the sections of this Agreement are inserted for convenience only
and shall not constitute a part or affect in any way the meaning or
interpretation of this Agreement.
 
12.12. Entire Agreement.
 
(a) This Agreement sets forth the entire agreement and understanding of the
parties hereto in respect of the subject matter contained herein, and supersedes
all prior agreements, promises, letters of intent, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
party hereto or by any officer, director or affiliate of any party hereto.
 
-23-

--------------------------------------------------------------------------------


 
(b) All Exhibits attached hereto, the Disclosure Schedule, any exhibits thereto
and all certificates, documents and other instruments delivered or to be
delivered pursuant to the terms hereof are hereby expressly made a part of this
Agreement as fully as though set forth herein, and all references herein to the
terms “this Agreement,”“hereunder,”“herein,”“hereby” or “hereto” shall be deemed
to refer to this Agreement and to all such writings.
 
12.13. Third Parties.
 
Nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon or give to any Person other than the parties hereto, and their
respective affiliates, successors or permitted assigns, any rights or remedies
under or by reason of this Agreement.
 
12.14. Severability.
 
The invalidity of any one or more of the words, phrases, sentences, clauses,
sections or subsections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part hereof,
and, if any one or more of the words, phrases, sentences, clauses, sections or
subsections contained in this Agreement shall be declared invalid by a court of
competent jurisdiction, this Agreement shall be construed to most closely
effectuate the intentions of the parties and to be valid.
 
12.15. Termination.
 
(a) This Agreement may be terminated at any time prior to the Closing by mutual
written consent of Seller and Buyer.
 
(b) If this Agreement is terminated as provided herein: (i) each party will
redeliver all documents, work papers and other material of the other party or
parties relating to the transactions contemplated hereby, whether so obtained
before or after the execution hereof, to the party furnishing the same; (ii) no
information received by any party hereto with respect to the business of the
other party or their affiliated companies (other than information which is a
matter of public knowledge or which has heretofore been or is hereafter
published in any publication for public distribution or filed or available as
public information with any Governmental Authority) shall at any time be used
for the advantage of, or disclosed to third parties, by such party for any
reason whatsoever; and (iii) no party shall have any Liability or further
obligation to any other party to this Agreement except as provided by this
Section 12.15.
 
THE NEXT PAGE IS THE SIGNATURE PAGE
 
-24-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto here executed, or caused to be executed,
this Agreement on the date first written above.
 

        SELLER:       VALLEY DRUG COMPANY  
   
   
    By   /s/ Edgardo A. Mercadante  

--------------------------------------------------------------------------------

Name: Edgardo A. Mercadante   Title: President & CEO

 

        BUYER:       ROCHESTER DRUG COOPERATIVE, INC.  
   
   
    By   /s/ Lawrence F. Doud III  

--------------------------------------------------------------------------------

Name: Lawrence F. Doud III   Title: CEO






--------------------------------------------------------------------------------


 